Bliss, Judge,
delivered the opinion of the court.
This was originally a proceeding to condemn a part of a lot of defendants in the city of St. Charles for the purpose of widening a street, and was instituted under the seventh article of the amended city charter, approved March 1, 1869 (Sess. Acts 1869, p. 151), and an ordinance passed in pursuance thereof. Erom the finding of the jury and its affirmance by the common council the defendants appealed, and before proceeding to trial in the Circuit Court, counsel for the city presented a motion to dismiss the appeal. The motion was overruled, the case was tried de novo, and the verdict of the jury was certified to the common council of the city, as is provided in case of a verdict of the jury in the original proceeding.
The appeal was improperly taken, for the statute makes no provision for appeals in a proceeding of this kind. The defendants rely upon section 7, article iv, of the charter, before referred to, which provides as follows : “ The recorder shall have the same jurisdiction as justices of the peace within the limits of said city, in all State cases ; he shall have jurisdiction over all cases arising under any ordinance of said city, subject to an appeal in all cases to the St. Charles Circuit Court, and such an appeal shall be taken and granted in the same manner as appeals are taken from and granted by justices of the peace to the Circuit Court. * * * *134The recorder shall also preside oyer all proceedings for the condemnation of private property for public use, under article vn of this charter.”
This section does not authorize appeals in proceedings for the condemnation of private property, but applies only to those prosecutions, whether in State cases or cases arising under the city ordinances, in which the recorder can render judgment. In this case, though he seems to have some judicial power under section 4 of article vn, yet he enters no judgment, but the verdict is certified to the council for approval; and the appeal, if any would lie, would be from the action of that body. The fact that he presides over the jury, with power to order a new inquest, and certifies their verdict to the council, does not make him a judge in the case, nor does the oharter allow an appeal from the action of the council; but if parties would review such action, it must be by that common-law writ which alone can bring before the court the judicial action of inferior tribunals. The Circuit Court having no jurisdiction, its judgment is reversed.
The other judges concur.